DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth H. Salen on 22 October 2021.
The application has been amended as follows:
Claim 11 is amended from:
	“A method for producing a metal-clad laminated board, the method comprising: preparing a thermosetting resin composition containing a reaction product obtained by reacting at least a part of a polyphenylene ether having 1.5 to 2 hydroxyl groups on average in one molecule with an epoxy group of an epoxy compound having 2 to 2.3 epoxy groups on average in one molecule so that a terminal hydroxyl group concentration is 700 μmol/g or less; preparing a prepreg by impregnating a fibrous substrate with the thermosetting resin composition; and obtaining a metal-clad laminated board including an insulating layer and a metal layer in contact with at least one surface of the insulating 
To the following:
----“A method for producing a metal-clad laminated board according to claim 1, the method comprising: preparing a thermosetting resin composition containing a reaction product obtained by reacting at least a part of a polyphenylene ether having 1.5 to 2 hydroxyl groups on average in one molecule with an epoxy group of an epoxy compound having 2 to 2.3 epoxy groups on average in one molecule so that a terminal hydroxyl group concentration is 700 μmol/g or less; preparing a prepreg by impregnating a fibrous substrate with the thermosetting resin composition; and obtaining a metal-clad laminated board including an insulating layer and a metal layer in contact with at least one surface of the insulating layer by laminating the metal layer on the prepreg, followed by heat pressure molding, the insulating layer including a cured product of the thermosetting resin composition, wherein: the metal layer includes a metal substrate and a barrier layer containing cobalt, the barrier layer being provided on the metal substrate at a side adjacent to the metal layer with the insulating layer, and the contact surface has surface roughness of 2 μm or less in ten-point average roughness Rz.”-----

Election/Restrictions
This application is in condition for allowance except for the presence of Claims 12-14 and 16 directed to inventions non-elected without traverse.  Accordingly, Claims 12-14 and 16 have been cancelled.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 11 and 15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 18 November 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Status
Claims 12-14 and 16 are cancelled.
Claims 1-11 and 15 are pending.
Claims 1-11 and 15 are allowed.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-11 and 15 allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is Saito et al. (WO 2014/125763, cited previously, Saito, and referenced with the English equivalent document US 2015/0376444), in view of Kengo et al. (JP 2016/006227, cited previously, Kengo), and further in view of Kitai et al. (WO 2016/009611, cited previously, Kitai, and referenced with the English equivalent document US 2017/0164469). 
Regarding Claim 1, Saito teaches a metal-clad laminated board (Paragraph [0006]), comprising an insulating layer, which applicants specify as a cured product of a thermosetting resin composition (Paragraph [0060]), and which Saito defines as a resin composition (Paragraph [0001]) and a metal layer (implicit from metal foil – Paragraph [0055]), and the insulating layer in contact with the metal layer (Paragraph [0055]). Saito further teaches the insulating layer includes a cured product (Paragraph [0055]; Claim 1) containing the reaction product of a polyphenylene ether having 1.5-2 hydroxyl groups on average in one molecule (Abstract; Claim 1) and an epoxy compound having 2-2.3 epoxy groups on average in one molecule (Abstract; Claim 1), with a terminal hydroxyl group concentration of 700 μmol/g or less (Abstract; Claim 1). 
Saito teaches wherein the metal layer includes a metal substrate (metal foil – Paragraph [0055]) but does not teach the metal layer including a barrier layer containing cobalt absent nickel being in contact with the metal substrate and the insulating layer, nor a contact surface roughness of 2 μm or less in ten-point average roughness. Saito and Kengo are analogous and both teach on metal-clad laminates comprising an insulating layer deposed on a metal substrate for use in wiring boards. Kengo teaches a cobalt layer between the metal substrate and insulating layer (Abstract; Paragraph [0072]); and specifically a cobalt layer absent nickel (see Table 3, example 6). It would have been obvious to one skilled in the art, before the effective filing date, to add a cobalt layer absent nickel (taught by Kengo) to the laminate structure taught by Saito, as the additional layer improves peel strength and heat resistance of the underlying metal component (Paragraph [0061]), which are favorable properties for a wiring board. 
Saito modified by Kengo does not explicitly teach a specific value of surface roughness of 2 μm or less in the ten-point average roughness; however Kengo does teach the significance of roughness on transmission properties, insofar that a decrease in roughness decreases the path  loss (Paragraph [0012]). Kitai is analogous to both Saito and Kengo and teaches on metal-clad laminates comprising an insulating layer deposed on a metal substrate for use in wiring boards. Kitai teaches that a ten-point average surface roughness with a value of 0.5-4 μm (Paragraph [0020]), which overlaps with the instantly disclosed 2 μm or less, and is prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to utilize the ten-point average surface roughness taught by Kitai and apply the design to the Kengo-modified laminate taught by Saito, as lowering the roughness reduces the loss in signal transmission (understood by the examiner to be 
Saito modified by Kengo and Kitai, however fails to teach a transmission loss of the metal-clad laminated board is equal is equal to or more than -37 dB/m, where the transmission loss is measured by applying a 15 GHz signal to a straight-line wiring having a length of 1000mm and a width ranging from 100-200 μm. Because Kengo teaches the cobalt layer absent nickel in the laminate structure, Kengo is considered the closest prior art in satisfying this limitation. Kengo, however, fails to explicitly teach this feature, and teaches the transmission loss of a cobalt only interlayer is -37 dB/m at 20 GHz (Table 3 – Example 6). The examiner notes, that this value is at a higher frequency than that of the instant application, and there is no teaching within Kengo to suggest that the transmission loss was evaluated in a substantially identical manner, and therefore it is not clear that the transmission loss of Kengo is comparable to that of the instant application. 
Moreover, the examiner notes that other samples within Kengo, which comprise both cobalt and nickel in the interlayer, and teach values of transmission loss and peel strength that are greater than the interlayer comprising solely cobalt (see Table 3 – Example 6 (cobalt only) and Examples 2, 9, 13 and 18 (cobalt and nickel)), which indicates lower transmission loss and better peel strength. While transmission loss and peel strength are not the only consideration in constructing a metal-clad laminated board, e.g., heat resistance, etc., they are important factors that one of ordinary skill in the art would seek to optimize when relying on Kengo as a guiding reference in constructing a metal-clad laminate board. Specifically, if one of ordinary skill were to consider transmission loss, peel strength, and heat resistance, the prior art suggests that one in the art would seek to use a cobalt interlayer further comprising nickel, instead of cobalt alone, as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments and amendments, see Remarks, Pages 9-12, filed 01 October, with respect to the 35 USC 103 rejections of Claims 1-10 have been fully considered and are persuasive. Specifically, the applicants have added a limitation pertaining to the transmission loss of the metal-clad laminate board, which now distinguishes Claim 1 over the prior art. Specifically, the recitation of transmission loss and the arguments about peel strength are persuasive in distinguishing Claim 1 over the prior art (see Reasons for Allowance above). The 103 rejections of Claims 1-10 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                        Supervisory Patent Examiner, Art Unit 1784                                                                                                                                
/JOHN D SCHNEIBLE/Examiner, Art Unit 1784